Title: To Thomas Jefferson from Martha Jefferson Carr, 27 April 1787
From: Carr, Martha Jefferson
To: Jefferson, Thomas



Dear Brother
April 27. 1787.

I am informed that your little Girl is to Embark on the first of May. My constant prayers attend her. God grant that she may have a Safe and Speeddy passage to your Arms, tho I have many fears and feel sensibly for her Sufferings at parting with the Eppington family particularly Mrs. Eppes from whome she has Experienced the tenderness and fondness of a parent. I have flatter’d myself with the hope of going down to see her once more before her departture but am disappointed of geting horses. I have lately had the pleasure of seeing Sam for the first time since I parted with him at Monticello, he is not as large for his age or as healthy as my other boys and still retains his volitility. However his Uncle Carr who accompanyed him here assures me that he learns very well and that he will be ready for the University in twelve months from this time.—A horred murder was perpetrated in this State not long since. Mr. Stannerd, a Gentleman who Married a Daughter of  Colo. Ned Carters, having Corrected one of his Servants, the revengfull wretch slipt into the nursery, snacht up A sleeping Innocent Babe, Cut its throat and threw it into the well. Our friends in General are well. Nancy is not with me at present but I heard from her a few days ago. She was well. Miss Lucy Randolph has lately Married A French Gentleman. After wishing you a happy meeting with Dear little Polly and repeating the Old question when shall we have the pleasure of Seeing you again Conclude Dear Brother Yours most Affectionately

M Carr

